Note: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                       2009-1195


                             NATIONAL PRODUCTS, INC.,

                                                       Plaintiff-Appellee,

                                            v.

                               GAMBER-JOHNSON LLC,

                                                       Defendant-Appellant.


        David K. Tellekson, Darby & Darby P.C., of Seattle, Washington, argued for
plaintiff-appellee. With him on the brief were Robert L. Jacobson and Mark P. Walters.

       Arthur Gollwitzer III, Michael, Best & Friedrich, LLP, of Chicago, Illinois, argued
for defendant-appellant. With him on the brief were David L. De Bruin, Martin L. Stern,
and Joseph Louis Olson.

Appealed from: United States District Court for the Western District of Washington

Judge Richard A. Jones
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2009-1195


                             NATIONAL PRODUCTS, INC.,

                                                     Plaintiff-Appellee,

                                          v.


                              GAMBER-JOHNSON LLC,

                                                     Defendant-Appellant.


                                  Judgment

ON APPEAL from the       United States District Court for the Western District of
                         Washington

in CASE NO(S).           07-CV-1985

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, PLAGER, and MOORE, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.



                                          ENTERED BY ORDER OF THE COURT



DATED     October 22, 2009                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk